947 F.2d 942
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.William Earl CARROW, Defendant-Appellant.
No. 91-7625.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 30, 1991.Decided Oct. 30, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Herbert F. Murray, Senior District Judge.  (CR-76-370-HM;  CA-87-2561-HM)
William Earl Carrow, appellant pro se.
David Paul King, Office of the United States Attorney, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before WIDENER and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
William Carrow, a federal prisoner, appeals that portion of the district court's order denying his motion that his 1977 sentence, imposed for an offense committed while on parole, run concurrently with sentences imposed earlier.   We affirm the district court's denial but for reasons different from those stated by the district court.


2
Carrow claimed that when he was sentenced in 1977, federal sentences were presumed to run concurrently with previously imposed federal sentences unless the judge ordered that they run consecutively.   See, e.g., United States v. Earley, 816 F.2d 1428 (10th Cir.1987).   In  Zerbst v. Kidwell, 304 U.S. 359 (1938), however, the Supreme Court held that imprisonment of a federal parolee for a crime committed while on parole interrupts and suspends the first sentence.   An individual who loses the privileges of parole by his own conduct cannot escape punishment for the unexpired portion of his original sentence.   Accord Reese v. Looney, 252 F.2d 683 (10th Cir.), cert. denied, 356 U.S. 976 (1958);   Evans v. Hunter, 162 F.2d 800 (10th Cir.), cert. denied, 332 U.S. 818 (1947).   Thus, Carrow's claim that his 1977 sentence should run concurrently with the unexpired portion of his earlier sentences has no merit.


3
Accordingly, we affirm the district court's order.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED.